DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a first expandable member” and “a second expandable member” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Portnow on 11/19/21.
The application has been amended as follows: 
Claim 15 has been cancelled 
1.	(Currently Amended) A system for treating a bifurcation, the system comprising: 
a first radially expandable stent comprising a proximal end, a distal end, a sidewall having a side hole therethrough, and a plurality of lateral elements extending laterally away from the side hole, 
wherein the first radially expandable stent has a collapsed configuration and an expanded configuration, in the collapsed configuration the first radially expandable stent configured for delivery to the bifurcation, and in the expanded configuration the first radially expandable stent configured to support a vessel wall adjacent the bifurcation; 
a second radially expandable stent comprising a proximal end, a distal end, and a plurality of axial elements extending axially away from the proximal end of the second radially expandable stent, and 
wherein the second radially expandable stent has a collapsed configuration and an expanded configuration, in the collapsed configuration the second radially expandable stent configured for delivery to the bifurcation, and in the expanded configuration the second radially expandable stent configured to support a vessel wall adjacent the bifurcation, and 

a first delivery catheter comprising a first elongate shaft with a proximal end and a distal end, and a first expandable member adjacent the distal end of the first elongate shaft, wherein the first radially expandable stent is disposed on the first expandable member; and 
a second delivery catheter comprising a second elongate shaft with a proximal end and a distal end, and a second expandable member adjacent the distal end of the second elongate shaft, 
wherein the second radially expandable stent disposed on the second expandable member, and 
wherein the first delivery catheter is coupled to the second delivery catheter, so that the first and second delivery catheters are alongside each other during advancement to the bifurcation, 
wherein the coupling comprises the second elongate shaft disposed under a proximal portion of the first radially expandable stent without the second expandable member being disposed under the proximal portion of the first radially expandable stent, and
wherein the second expandable member is distal of the first expandable member without overlap therebetween.
16.	(Currently Amended) The system of claim 1, wherein the proximal portion of the first radially expandable stent is partially crimped to both the first and second delivery catheters to allow the second elongate shaft to slidably move relative to the first elongate shaft, and wherein the first radially expandable stent has a distal portion that is fully crimped to the first delivery catheter to prevent axial movement thereof during delivery through a blood vessel.
Reasons for Allowance
Claims 1-14 and 16 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of the second expandable member is distal of the first expandable member without overlap therebetween.
Previously cited prior art reference Nicholas discloses a system for treating a bifurcation (Figs. 7 & 9), the system comprising: a first radially expandable stent (12) comprising a proximal end (A, see annotated figure below), a distal end (B, see annotated figure below), a sidewall having a side hole therethrough (Par. 0052), and a plurality of lateral elements [i.e. the plurality of apexes making up end region/ crown (18 & 32)] extending laterally away from the side hole (Par. 0054), wherein the first radially expandable stent has a collapsed configuration [i.e. prior to being balloon expanded] and an expanded configuration [i.e. after being balloon expanded], in the collapsed configuration the first radially expandable stent configured for delivery to the bifurcation, and in the expanded configuration the first radially expandable stent configured to support a vessel wall adjacent the bifurcation (Par. 0003-0005, 0034, 0053); a second radially expandable stent (14) comprising a proximal end (C, see annotated figure below), a distal end (D, see annotated figure below), and a plurality of axial elements [i.e. the plurality of apexes making up end region (16)] extending axially away from the proximal end of the second radially expandable stent (Par. 0035, 0053, 0056), and wherein the
second radially expandable stent has a collapsed configuration [i.e. prior to being balloon expanded] and an expanded configuration [i.e. after being balloon expanded], in the collapsed configuration the second radially expandable stent configured for delivery to the bifurcation, and in the expanded configuration the second radially expandable stent configured to support a vessel wall adjacent the bifurcation (Par. 0003-0005, 0034, 0053), and wherein the plurality of axial elements of the second radially expandable stent are interdigitated with the plurality of lateral elements of the first radially expandable stent when the first radially expandable stent and the second radially expandable stent are in the expanded configuration (Par. 0046). Nicholas further discloses the stents maybe balloon expandable, self- expandable, or hybrid expandable (Par. 0034). 

    PNG
    media_image1.png
    438
    670
    media_image1.png
    Greyscale

However, Nicholas fails to disclose a first delivery catheter comprising a first elongate shaft with a proximal end and a distal end, and a first expandable member adjacent the distal end of the first elongate shaft, wherein the first radially expandable stent is disposed on the first expandable member; and a second delivery catheter comprising a second elongate shaft with a proximal end and a distal end, and a second expandable member adjacent the distal end of the second elongate shaft, wherein the second radially expandable stent disposed on the second expandable member, and wherein the first delivery catheter is coupled to the second delivery catheter, so that the first and second delivery catheters are alongside each other during advancement to the bifurcation; wherein the coupling comprises the second elongate shaft disposed under a proximal portion of the first radially expandable stent without the second expandable member being disposed under the proximal portion of the first radially expandable stent, and wherein the second expandable member is distal of the first expandable member without overlap therebetween. 
Prior art reference Hilaire discloses (Fig. 11) a first delivery catheter (102), a second delivery catheter (104) as substantially claimed (Par. 0103 & 0112-0113). However Hilarie, fails to disclose wherein the second expandable member is distal of the first expandable member without overlap therebetween. Note, applicant’s disclosure details the structural difference minimizes the profile of the device and provides accurate alignment of first and second stents upon expansion into a bifurcation to preventing potential restenosis from unstented or unscaffolded region, see paragraphs 007, 00175, 00186-00187. 
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight and would possibly render the device inoperable because it is unclear if Hilaire’s delivery system could properly deploy stents if the balloon element 132 is distal to balloon element 130.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771              

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771